Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Response to Amendment

This office action is in response to the amendment filed on 01/20/2022.  Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-7, 9, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muraoka et al (US 10897784. “Muraoka”).

	Re claim 1, Muraoka discloses receiving reporting information (figure 5, step 501) sent by at least one terminal device of a group of terminal devices (figure 1, UEs 1A 
	Re claims 5, 12 and 18, Muraoka discloses receiving the reporting information sent by the terminal device through a MAC CE or through a radio resource control (RRC) message (column 10, lines 44-46).
	Re claims 6, 13 and 19, Muraoka discloses indication information; and the indication information is used to identify that this reporting is a resource to be used for a first application (ProSe DIRECT DISCOVERY transmission]) or a re-application for the group of terminal devices.
	Re claim 7, Muraoka discloses configuring, according to the number of the group of terminal devices, the corresponding sidelink resource (figure 5, step 503).
	Re claims 9 and 15, Muraoka discloses sending reporting information (figure 5, step 500) to a network side (eNB); wherein the reporting information comprises a number of terminal devices in the group of terminal devices (plurality of group identifiers, figure 5, step 502) and receiving a corresponding sidelink resource configured for terminal device by the network side (figure 5, step 503).  Muraoka discloses a terminal device comprising a processor (figure 6, element 605) and a memory (figure 6, element 606).
	Re claims 14 and 20, Muraoka discloses receiving the sidelink resource allocated to the terminal device by the network side and applied to the terminal device (figure 5, step 503); or, receiving a resource pool allocated by the network side to the group of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka in view of Kazmi et al (US 9629022, “Kazmi”).

	Re claims 2, 10 and 16, Muraoka discloses all of the limitations of the base claim, but fails to disclose receiving/sending the reporting information to the network side through a non-access stratum (NAS). However, Kazmi discloses using NAS signaling to indicate a QoS (figure 3, step 302). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Muraoka with Kazmi for the benefit of sending service/access request via well-known NAS signaling.  
	Re claims 3, 11 and 17, Muraoka discloses indication information; and the indication information is used to identify that this reporting is a resource to be used for a first application (ProSe DIRECT DISCOVERY transmission]) or a re-application for the group of terminal devices.
.
	
 Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicant's arguments filed on 01/20/2022 have been fully considered but are moot in view of the new ground(s) of rejection.
		 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467